Exhibit 10.1

 

THE SECURITIES REPRESENTED BY THIS WARRANT OR ISSUABLE UPON EXERCISE OF THIS
WARRANT HAVE NOT BEEN REGISTERED UNDER EITHER THE SECURITIES ACT OF 1933, AS
AMENDED, OR APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED,
ASSIGNED, OFFERED, PLEDGED OR OTHERWISE DISTRIBUTED FOR VALUE UNLESS THERE IS AN
EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND SUCH LAWS COVERING SUCH
SECURITIES, OR THE COMPANY RECEIVES AN OPINION OF COUNSEL ACCEPTABLE TO THE
COMPANY STATING THAT SUCH SALE, TRANSFER, ASSIGNMENT, OFFER, PLEDGE OR OTHER
DISTRIBUTION FOR VALUE IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY
REQUIREMENTS OF SUCH ACT AND SUCH LAWS.

 

WARRANT

 

TO PURCHASE 12,000 SHARES OF COMMON STOCK

OF

PW Eagle, Inc.

 

THIS CERTIFIES THAT, for good and valuable consideration, Adizes USA (the
“Buyer”) is entitled to subscribe for and purchase from PW Eagle, Inc., a
Minnesota corporation (the “Company”), at any time after the date hereof up to
and including 5:00 p.m. Minneapolis, Minnesota time on August 1, 2015 (the
“Expiration Date”), Twelve Thousand (12,000) fully paid and nonassessable shares
of the Common Stock of the Company at the price of $0.01 per share (the “Warrant
Exercise Price”), subject to the antidilution provisions of this Warrant. The
shares which may be acquired upon exercise of this Warrant are referred to
herein as the “Warrant Shares.” As used herein, the term “Holder” means the
Buyer, any party who acquires all or a part of this Warrant as a registered
transferee of the Buyer, or any record holder or holders of the Warrant Shares
issued upon exercise, whether in whole or in part, of the Warrant. As used
herein, the term “Common Stock” means and includes the Company’s presently
authorized common stock $.01 par value, and shall also include any capital stock
of any class of the Company hereafter authorized which shall not be limited to a
fixed sum or percentage in respect of the rights of the Holders thereof to
participate in dividends or in the distribution of assets upon the voluntary or
involuntary liquidation, dissolution, or winding up of the Company.

 

This Warrant is subject to the following provisions, terms and conditions:

 

1. Exercise; Transferability. Subject to the provisions of Section 3 hereof, the
rights represented by this Warrant may be exercised by the Holder hereof, in
whole or in part (but not as to a fractional share of Common Stock), by written
notice of exercise (in the form attached hereto) delivered to the Company at the
principal office of the Company prior to the Expiration Date and accompanied or
preceded by the surrender of this Warrant along with a check in payment of the
Warrant Exercise Price for such shares.



--------------------------------------------------------------------------------

2. Exchange and Replacement. Subject to Sections 1 and 8 hereof, this Warrant is
exchangeable upon the surrender hereof by the Holder to the Company at its
office for new Warrants of like tenor and date representing in the aggregate the
right to purchase the number of Warrant Shares purchasable hereunder, each of
such new Warrants to represent the right to purchase such number of Warrant
Shares (not to exceed the aggregate total number purchasable hereunder) as shall
be designated by the Holder at the time of such surrender. Upon receipt by the
Company of evidence reasonably satisfactory to it of the loss, theft,
destruction, or mutilation of this Warrant, and, in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it, and upon
surrender and cancellation of this Warrant, if mutilated, the Company will make
and deliver a new Warrant of like tenor, in lieu of this Warrant; provided,
however, that if the Buyer shall be such Holder, an agreement of indemnity by
such Holder shall be sufficient for all purposes of this Section 2. This Warrant
shall be promptly canceled by the Company upon the surrender hereof in
connection with any exchange or replacement. The Company shall pay all expenses,
taxes (other than stock transfer taxes), and other charges payable in connection
with the preparation, execution, and delivery of Warrants pursuant to this
Section 2.

 

3. Issuance of the Warrant Shares.

 

(a) The Company agrees that the shares of Common Stock purchased hereby shall be
and are deemed to be issued to the Holder as of the close of business on the
date on which this Warrant shall have been surrendered for exercise and the
payment made for such Warrant Shares as aforesaid. Subject to the provisions of
the next section, certificates for the Warrant Shares so purchased shall be
delivered to the Holder within a reasonable time, not exceeding thirty (30) days
after the rights represented by this Warrant shall have been so exercised, and,
unless this Warrant has expired, a new Warrant representing the right to
purchase the number of Warrant Shares, if any, with respect to which this
Warrant shall not then have been exercised shall also be delivered to the Holder
within such time.

 

(b) Notwithstanding the foregoing, however, the Company shall not be required to
deliver any certificate for Warrant Shares upon exercise of this Warrant except
in accordance with exemptions from the applicable securities registration
requirements or registrations under applicable securities laws. Such Holder
shall also provide the Company with written representations from the Holder and
the proposed transferee satisfactory to the Company regarding the transfer or,
at the election of the Company, an opinion of counsel reasonably satisfactory to
the Company to the effect that the proposed transfer of this Warrant or
disposition of shares may be effected without registration or qualification
(under any Federal or State law) of this Warrant or the Warrant Shares. Upon
receipt of such written notice and either such representations or opinion by the
Company, such Holder shall be entitled to transfer this Warrant, or to exercise
this Warrant in accordance with its terms and dispose of the Warrant Shares, all
in accordance with the terms of the notice delivered by such Holder to the
Company, provided that an appropriate legend, if any, respecting the aforesaid
restrictions on transfer and disposition may be endorsed on this Warrant or the
certificates for the Warrant Shares. Nothing

 

2



--------------------------------------------------------------------------------

herein, however, shall obligate the Company to effect registration under federal
or state securities laws. The Holder agrees to execute such documents and make
such representations, warranties, and agreements as may be required solely to
comply with the exemption relied upon by the Company, or the registration made,
for the issuance of the Warrant Shares.

 

4. Covenants of the Company. The Company covenants and agrees that all Warrant
Shares will, upon issuance, be duly authorized and issued, fully paid,
nonassessable, and free from all taxes, liens, and charges with respect to the
issue thereof except for all taxes, liens and charges imposed by the Holder. The
Company further covenants and agrees that during the period within which the
rights represented by this Warrant may be exercised, the Company will at all
times have authorized and reserved for the purpose of issue or transfer upon
exercise of the subscription rights evidenced by this Warrant a sufficient
number of shares of Common Stock to provide for the exercise of the rights
represented by this Warrant.

 

5. Capital Reorganization, Capital Reclassifications, Merger. In case of any
consolidation or merger to which the Company is a party other than a merger or
consolidation in which the Company is the continuing corporation, or in case of
any sale of all or substantially all of the assets of the Company, or in the
case of any statutory exchange of securities with another corporation (including
any exchange effected in connection with a merger of a third corporation into
the Company) (any of which shall hereinafter be referred to as a “Sale Event”),
that shall be effected in such a way that holders of Common Stock shall be
entitled to receive stock, securities or assets, including cash, with respect to
or in exchange for shares of Common Stock (such stock, securities or assets,
including any cash received, being hereinafter referred to as “Substituted
Property”) with respect to or in exchange for such Common Stock, then, the
Holder hereof shall be required to surrender this Warrant and to receive upon
the basis and upon the terms and conditions specified herein and in lieu of the
Warrant Shares immediately theretofore purchasable and receivable upon the
exercise of this Warrant, such Substituted Property as may be issued or payable
with respect to or in exchange for a number of outstanding shares of such Common
Stock equal to the number of shares of such stock immediately theretofore
purchasable and receivable upon the exercise of this Warrant had such
reorganization, reclassification, consolidation, merger or sale not taken place,
less the aggregate Exercise Price for all Warrant Shares.

 

6. Minimum Consideration Upon Sale Event. In the case of any Sale Event prior to
the Expiration Date and pursuant to which the Holder is entitled to receive
Substituted Property, if such Substituted Property has an aggregate fair market
value of less than $300,000, the Company shall pay to the Holder the difference
between the value of the Substituted Property and $300,000, less the Exercise
Price. In the event any consideration received by the Holder consists of the
stock of a publicly traded company traded on any stock exchange or national
market system for which price quotations are available, the fair market value of
any such stock shall be the average of the closing sale price of such stock
during the twenty-one (21) business day period immediately preceding the Sale
Event. In the event any consideration received by the Holder consists of any
other type of stock or asset, the fair market value of such property shall be
determined by the Board of Directors of the Company. If the Substituted Property
is all cash, any payment owing by the Company pursuant to this Section shall be
made in cash by check or

 

3



--------------------------------------------------------------------------------

wire transfer within twenty business days of the Sale Event. If the Substituted
Property consists of any non-cash consideration for which board determination of
value is required, any payment owing by the Company pursuant to this Section
shall be made within twenty business days of determination of such value.

 

7. No Voting Rights. This Warrant shall not entitle the Holder to any voting
rights or other rights as a shareholder of the Company.

 

8. Notice of Transfer of Warrant or Resale of the Warrant Shares.

 

(a) Subject to the sale, assignment, hypothecation, or other transfer
restrictions set forth in Section 1 hereof, the Holder, by acceptance hereof,
agrees to give written notice to the Company before transferring this Warrant or
transferring any Warrant Shares of such Holder’s intention to do so, describing
briefly the manner of any proposed transfer. Promptly upon receiving such
written notice, the Company shall present copies thereof to the Company’s
counsel and to counsel to the original purchaser of this Warrant. If in the
opinion of each such counsel the proposed transfer may be effected without
registration or qualification (under any federal or state securities laws), the
Company, as promptly as practicable, shall notify the Holder of such opinion,
whereupon the Holder shall be entitled to transfer this Warrant or to dispose of
Warrant Shares received upon the previous exercise of this Warrant, all in
accordance with the terms of the notice delivered by the Holder to the Company;
provided that an appropriate legend may be endorsed on this Warrant or the
certificates for such Warrant Shares respecting restrictions upon transfer
thereof necessary or advisable in the opinion of counsel to the Company and
satisfactory to the Company to prevent further transfers which would be in
violation of Section 5 of the Securities Act of 1933, as amended (the “1933
Act”), and applicable state securities laws; and provided further that the
Holder and prospective transferee or purchaser shall execute such documents and
make such representations, warranties, and agreements as may be required solely
to comply with the exemptions relied upon by the Company for the transfer or
disposition of the Warrant or Warrant Shares.

 

(b) If in the opinion of either of the counsel referred to in this Section 8,
the proposed transfer or disposition of this Warrant or such Warrant Shares
described in the written notice given pursuant to this Section 8 may not be
effected without registration or qualification of this Warrant or such Warrant
Shares the Company shall promptly give written notice thereof to the Holder, and
the Holder will limit its activities in respect to such as, in the opinion of
both such counsel, are permitted by law.

 

9. Fractional Shares. Fractional shares shall not be issued upon the exercise of
this Warrant, but in any case where the Holder would, except for the provisions
of this Section, be entitled under the terms hereof to receive a fractional
share, the Company shall, upon the exercise of this Warrant for the largest
number of whole shares then called for, pay a sum in cash equal to the sum of
(a) the excess, if any, of the fair market value, as reasonably determined by
the Company’s Board of Directors, of such fractional share over the proportional
part of the Warrant Exercise Price represented by such fractional share, plus
(b) the proportional part of the Warrant Exercise Price represented by such
fractional share.

 

4



--------------------------------------------------------------------------------

10. No Registration Rights. The Holder of this Warrant shall have no
registration rights with respect to the Warrant Shares.

 

11. Miscellaneous. Whenever reference is made herein to the issue or sale of
shares of Common Stock, the term “Common Stock” shall include any stock of any
class of the Company other than preferred stock with a fixed limit on dividends
and a fixed amount payable in the event of any voluntary or involuntary
liquidation, dissolution or winding up of the Company.

 

The Company will not, by amendment of its Articles of Incorporation or through
reorganization, consolidation, merger, dissolution or sale of assets, or by any
other voluntary act or deed, avoid or seek to avoid the observance or
performance of any of the covenants, stipulations or conditions to be observed
or performed hereunder by the Company, but will, at all times in good faith,
assist, insofar as it is able, in the carrying out of all provisions hereof and
in the taking of all other action which may be necessary in order to protect the
rights of the Holder hereof against dilution.

 

The representations, warranties and agreements herein contained shall survive
the exercise of this Warrant. References to the “holder of” include the
immediate holder of shares purchased on the exercise of this Warrant, and the
word “holder” shall include the plural thereof. This Warrant shall be
interpreted under the laws of the State of Minnesota.

 

All shares of Common Stock or other securities issued upon the exercise of the
Warrant shall be validly issued, fully paid and non-assessable, and the Company
will pay all taxes due and payable by the issuer in respect of the issuance
thereof.

 

Notwithstanding anything contained herein to the contrary, the holder of this
Warrant shall not be deemed a Shareholder of the Company for any purpose
whatsoever until and unless this Warrant is duly exercised.

 

[remainder of page intentionally left blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, PW Eagle, Inc. has caused this Warrant to be signed by its
duly authorized officer and this Warrant to be dated September 30, 2005.

 

“Company”

 

PW Eagle, Inc.

 

By

 

/s/ Scott Long

--------------------------------------------------------------------------------

Its

 

Chief Financial Officer

 

6



--------------------------------------------------------------------------------

To: PW Eagle, INC.

 

NOTICE OF EXERCISE OF WARRANT —    To Be Executed by the Registered Holder in
Order to Exercise the Warrant

 

The undersigned hereby irrevocably elects to exercise the attached Warrant to
purchase for cash,                          of the shares issuable upon the
exercise of such Warrant, and requests that certificates for such shares
(together with a new Warrant to purchase the number of shares, if any, with
respect to which this Warrant is not exercised) shall be issued in the name of

 

   

 

--------------------------------------------------------------------------------

   

(Print Name)

Please insert social security

or other identifying number

of registered Holder of

certificate (                        )

 

Address:

   

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

Dated:                         

       

Signature*

 

*The signature on the Notice of Exercise of Warrant must correspond to the name
as written upon the face of the Warrant in every particular without alteration
or enlargement or any change whatsoever. When signing on behalf of a
corporation, partnership, trust or other entity, PLEASE indicate your
position(s) and title(s) with such entity.

 

7



--------------------------------------------------------------------------------

ASSIGNMENT FORM

 

To be signed only upon authorized transfer of Warrants.

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns, and transfers unto
                                     the right to purchase the securities of PW
Eagle, Inc. to which the within Warrant relates and appoints
                            , attorney, to transfer said right on the books of
PW Eagle, Inc with full power of substitution in the premises.

 

Dated:                         

 

 

--------------------------------------------------------------------------------

   

            (Signature)

 

   

            Address:

   

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

 

#3190874\1

 

8